DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Tambryn VanHeyningen (Reg. No. 61,522) on July 15, 2022. 2.	The application has been amended as follows:
	Cancel claims 10-12. 
1. 	(Currently Amended) A method of detecting transcripts or genomic loci [in situ] in situ in a single cell, the method comprising the following steps:
(a) 	performing a first contacting step that comprises contacting a single cell comprising a plurality of transcripts or genomic loci to a plurality of pre-decoding oligonucleotides, wherein the pre-decoding oligonucleotides are unlabeled, wherein each of the plurality of pre-decoding oligonucleotides comprises a targeting sequence that specifically hybridizes to [a] one target transcript or genomic locus of the plurality of transcripts or genomic loci and further comprises one or more binding sites [for specific hybridization] that specifically hybridize to [a] one of a plurality of decoding oligonucleotides in a subsequent hybridization step, and wherein the first contacting step occurs under conditions that promote hybridization of the plurality of pre-decoding oligonucleotides to [target] the plurality of  transcripts or genomic loci; 
(b)	after step (a),  washing the cell [of (a)] to remove the pre-decoding oligonucleotides that are not hybridized or are non-specifically hybridized to the transcripts or genomic loci in the cell; 
(c)	 after step (b),  performing a second contacting step that comprises contacting the cell with [a] the plurality of decoding oligonucleotides; wherein each of the plurality of decoding oligonucleotides comprises a different detectable moiety capable of generating a different signal, a binding site [for specific hybridization] that specifically hybridizes to one of plurality of the pre-decoding oligonucleotides, and two or more binding sites [for specific hybridization] that specifically hybridize to one of an another plurality of decoding oligonucleotides; and wherein the second contacting step occurs under conditions that promote hybridization of the plurality of decoding oligonucleotides to the plurality of pre-decoding oligonucleotides;
(d) 	after step (c),  washing the cell [of (c)] to remove the plurality of decoding oligonucleotides that are not hybridized or are non-specifically hybridized to the plurality of pre-decoding oligonucleotides in the cell,
(g)	 after step (d),  imaging the cell [of (d) to detect the] by detecting a plurality of different detectable signals generated from the different detectable moiety of each of the plurality of decoding oligonucleotides [that have] hybridized to the pre-decoding oligonucleotides, wherein detection of the plurality of different detectable signals in the cell indicates the presence of the plurality of target transcripts or genomic [locus] loci in the cell:
(f)	after step (e),  removing the different detectable moiety from each of the plurality of decoding oligonucleotides that are specifically hybridized to the plurality of pre-decoding oligonucleotides in the cell and maintaining the hybridization between the plurality of decoding oligonucleotides and the plurality of pre-decoding oligonucleotides in the cell; 
 (g)	 repeating steps (c) [through ] to (f) [for one or more cycles], wherein [in each of the one or more cycles a different] the another plurality of detectably labeled decoding oligonucleotides is [added] used in step (c) of step (g) to replace the plurality of decoding oligonucleotides and hybridize to the plurality of decoding oligonucleotides, and wherein [each new] the detectable moiety of each of the another plurality of detectably labeled decoding oligonucleotides comprises a different detectable moiety capable of generating a different signal [than the detectably labeled; 
wherein each cycle of labeling amplifies the signal density of increases the detectable signal associated with each target transcript or genomic locus that is detected via imaging in step (e)].
4. 	(Currently Amended) The method of claim 1, further comprises performing steps c) to f) for two or more cycles, wherein each of the another plurality of decoding oligonucleotides used in a previous cycle of the two or more cycles has two or more binding sites that specifically hybridize to one of the another plurality of decoding oligonucleotides used in a following later cycle of the two or more cycles and the another plurality of decoding oligonucleotides used in the previous cycle of the two or more cycles hybridizes to the another plurality of decoding oligonucleotides used in the following later cycle of the two or more cycles in step (c), and wherein the plurality of decoding oligonucleotides are two [of the] decoding oligonucleotides [are used to detect each of the target transcripts or genomic loci]. 
5.  	(Currently Amended) The method of claim 1, wherein the detectable moiety is selected from the group consisting of a fluorophore, a radioactive isotope, and a metal isotope.
6. 	(Currently Amended)  The method of claim 5, wherein the fluorophore is [selected from the group consisting of] TAMRA[, ALEXA FLUORTM 594,] ATTO G47N, and ATTO 700]. 
7. 	(Currently Amended) The method of claim 1, wherein the plurality of pre-decoding oligonucleotides [targets] hybridizes to at least 10 different transcripts or genomic loci from the plurality of transcripts or genomic loci. 
8. 	(Currently Amended) The method of claim 1, wherein the detectable moiety in step (f) is removed by a chemical cleavage [comprises chemically cleaving the detectable moiety]. 
3.	The following is an examiner’s statement of reasons for allowance: 
	Claims 1 and 3-8 are allowable in light of applicant’s amendments filed on March 9, 2022 and May 20, 2022, and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b) have been withdrawn in view of applicant’s amendment filed on March 9, 2022 and May 20, 2022, and the examiner’s amendment. The closest prior art in the record is Cai et al., (US 2015/0267251 A1, priority date: April 30, 2013). This prior art does not teach a combination of steps (a) to (g) of claim 1. This prior art either alone or in combination with the other arts in the record does/do not teach or reasonably suggest a method of detecting transcripts or genomic loci in situ in a single cell which comprises all limitations recited in claim 1.  
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
5.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 15, 2022